TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00148-CV



   Village of Bee Cave, Texas; Caroline Murphy in her official capacity as Mayor of the
Village of Bee Cave, Texas; James Fisher in his official capacity as Village Administrator of
the Village of Bee Cave, Texas; HCS Holding Company, L.P., a Texas limited partnership;
    and Milam Galleria Holdings, L.L.C., a Texas limited liability company, Appellants

                                                 v.

                           Save Our Springs Alliance, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
         NO. GN400441, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties to this appeal have filed a joint motion to dismiss this appeal and render

a judgment pursuant to their settlement agreement. We grant the motion. In accordance with the

parties’ joint motion, we vacate the district court’s judgment and dismiss with prejudice all claims

brought in this suit by all parties. See Tex. R. App. P. 42.1(a)(2)(A).




                                              G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Joint Motion

Filed: January 13, 2006